In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00144-CR
                                                ______________________________
 
 
                                      ELIJAH WATSON,
JR., Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 427th
Judicial District Court
                                                             Travis County, Texas
                                                  Trial Court No. D-1-DC-10-200398
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            Elijah
Watson, Jr.,[1]
appellant, has filed with this Court a motion to dismiss his appeal.[2]  The motion is signed by Watson and by his
counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate
Procedure.  See Tex. R. App. P.
42.2(a).  As authorized by Rule 42.2, we
grant the motion.  See Tex. R. App. P.
42.2.
            Accordingly,
we dismiss the appeal.
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          December 6, 2011
Date
Decided:             December 7, 2011
 
Do
Not Publish           
 
            
 
 




[1]The
trial court’s judgment lists the appellant’s name as “Elijah Watson”; however,
the appellant signs his name “Elijah Watson, Jr.” 
 


[2]Originally
appealed to the Fifth Court of Appeals, this case was transferred to this Court
by the Texas Supreme Court pursuant to its docket equalization efforts.  See
Tex. Gov’t
Code Ann. § 73.001 (West 2005).